 



EXHIBIT 10.5
AMENDMENT TO LICENSE AND DISTRIBUTION AGREEMENT
     THIS AMENDMENT TO LICENSE AND DISTRIBUTION AGREEMENT (this “Amendment”) is
made and dated as of February 29, 2008 (the “Effective Date”) by and among
BIOLASE Technology, Inc. a Delaware corporation (the “Company”) and Henry
Schein, Inc., a Delaware corporation (the “Distributor”) with reference to the
following facts:
     A. Distributor and Company entered into that certain License and
Distribution Agreement dated as of August 8, 2006 (the “License and Distribution
Agreement”);
     B. Distributor and Company entered into that certain Addendum 1 to License
and Distribution Agreement adding certain provisions to the Agreement, effective
as of April 1, 2007 (the “Addendum”; the License and Distribution Agreement, as
modified by the Addendum, shall be referred to herein as the “Agreement”);
     C. Section 9.13 of the Agreement provides that the Agreement may only be
amended or modified by a writing expressly referring to the Agreement and signed
by authorized representatives of both parties; and
     D. In accordance with Section 9.13 of the Agreement, the parties hereto
desire to amend the Agreement in the manner set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Amendment to Section 2.3 of the Agreement. Section 2.3 of the Agreement is
hereby amended and restated in its entirety to read as follows:
          2.3 Minimum Requirements.
     (a) If Distributor fails to satisfy the “**** Minimum **** Targets” set
forth on Exhibit A hereto (as defined therein) or any **** Minimum **** Targets
(as hereinafter defined) for **** periods during the period commencing **** and
ending **** (with the period from **** through **** treated as a ****), and has
failed to exercise its right to make shortfall purchases in order to satisfy the
relevant **** Minimum **** Targets, as provided in Section 2.3(C), the Company
shall have the option (the “Buy Back Option”), in its sole and absolute
discretion: (A) to reduce the Term of the Agreement to a period of one (1) year
from the date which is thirty (30) days after receipt by Distributor of the
Company’s notice of exercise of the Buy Back Option (“Buy Back Effective Date”)
and to remove the Excluded Terms, (B) to designate one or more additional
distributors for sales of any or all of the Products to Customers within any
part or all of the Territory and/or to distribute itself or through any of its
Affiliates any or all of the Products to Customers within any part or all of the
Territory, (C) to reduce to ****% the Distributor Discount on any Systems with a
Distributor Discount exceeding ****% and to reduce the Distributor Discount on
any Products other than
 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

1



--------------------------------------------------------------------------------



 



Systems to ****%, and (D) to cease the payment of any and all System Purchase
Incentives except for any System Purchase Incentives that were earned during the
applicable Period set forth on Exhibit A hereto.
     (b) In the event of exercise of the Buy Back Option pursuant to this
Section 2.3(a), on the Buy Back Effective Date Company shall pay to Distributor
an amount equal to the unamortized portion of the $**** Initial License Fee
(such amortization to be calculated on a straight-line basis over the ****
(****) year period commencing on the Launch Date, without regard to the Market
Share Refund Formula set forth in Exhibit A hereto), whereupon this Agreement
shall become a non-exclusive distribution agreement, the Excluded Terms shall be
deemed removed and the Agreement (as revised) shall continue in full force and
effect for the remainder of the Term (as reduced pursuant to Section 2.3(a)(i)).
Written notice of the Company’s intent to exercise the Buy Back Option pursuant
to this Section 2.3(a) must be provided to Distributor within **** (****) days
following the end of the **** consecutive **** period for which the **** Minimum
**** Targets or **** Minimum **** Targets have not been satisfied. In the event
that the Company exercises the Buy Back Option, then it shall repay to
Distributor on the Buy Back Effective Date the unamortized portion of the $****
Initial License Fee paid pursuant to Section 1.3 hereof, assuming amortization
of the Initial License Fee on a straight-line basis (as provided above in this
Section 2.3(a)(ii)). The provisions of this Section 2.3(a) shall be Company’s
sole and exclusive remedy for the failure of the Distributor to satisfy the ****
Minimum **** Targets or **** Minimum **** Targets. For the avoidance of doubt,
the Company shall have no right to exercise the Buy Back Option for the failure
of the Distributor at any time to satisfy the Minimum Purchase Requirements.
     (c) Prior to the First Extension Date, so long as Distributor does not fail
to meet the **** Minimum **** Targets or **** Minimum **** Targets for ****
periods (whether by direct purchases or pursuant to the exercise of the
shortfall purchase rights set forth in Section 2.3(C)), Distributor’s
exclusivity rights pursuant to this Agreement shall remain in effect.
     (d) In the event that Company exercises the Buy Back Option, Distributor
shall thereafter have the right to continue to sell Waterlase MD systems, ezlase
diode laser systems (sometimes referred to herein as “Ezlase laser systems” and,
together with associated accessories and consumables, “Ezlase Products”) and all
other Biolase products in Distributor’s inventory over the following **** full
**** at pricing to be coordinated between the parties, which pricing shall be
consistent with the Company’s end-user customer pricing. Any inventory remaining
following the **** shall be sold on a “first out the door” basis in the next
(****) ****.
     (e) The Company and Distributor agree in principal that with respect to any
and all extension periods of this Agreement (commencing on the First Extension
Date), the right of the Company to exercise any option(s) similar to the Buy
Back Option will be conditioned upon Distributor failing to satisfy **** minimum
**** targets, on terms comparable to those set forth in Section 2.3(a), to be
negotiated by the parties.
 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

2



--------------------------------------------------------------------------------



 



2. Addition of New Section 2.3(A) to the Agreement. The Agreement is hereby
amended to include a new Section 2.3(A), reading as follows:
     2.3(A) Additional Inventory and Demonstration System Purchases.
     (a) Not later than ****, Distributor shall order from the Company ****
(****) Waterlase MD laser systems.
     (b) Not later than ****, Distributor shall order from the Company ****
(****) Ezlase laser systems.
     (c) The first $**** of orders placed pursuant to clauses (a) and (b) hereof
shall not be included in the calculation of systems sold for purposes of
satisfying the relevant **** Minimum **** Target(s) and shall not be included in
the calculation of the Minimum Purchase Requirements. Any and all such amount in
excess of $**** shall be included in the calculation of both the **** Minimum
**** Targets and the Minimum Purchase Requirements.
     (d) The orders placed pursuant to clauses (a) and (b) hereof are intended
for demonstration use and eventual resale by Distributor (provided that such
resale may not be effectuated within **** months of the date of the orders) and
shall accordingly be sold by Company to Distributor on the following
preferential terms: **** (****) day payment terms for both products; a purchase
price of $**** per unit for Waterlase MD systems; and a purchase price of $****
per unit for the Ezlase laser systems.
3. Addition of New Section 2.3(B) to the Agreement. The Agreement is hereby
amended to include a new Section 2.3(B), reading as. follows:
     2.3(B) **** Minimum **** Targets for Waterlase MD and Ezlase Systems. Not
later than ****, senior representatives of Distributor and the Company shall
meet to agree upon **** targets with respect to Distributor’s purchase of
Waterlase MD systems and Ezlase laser systems during the period **** through
**** and including the **** period **** through **** (“**** Minimum ****
Targets”).
4. Addition of New Section 2.3(C) to the Agreement. The Agreement is hereby
amended to include a new Section 2.3(C), reading as follows:
     2.3(C) Shortfall Purchases. In the event that Distributor does not achieve
any given **** Minimum **** Target or **** Minimum **** Target but is within
**** percent (**** %) of achieving such target, Distributor may satisfy that
target or minimum by submitting (at the end of the applicable **** or ****
period) an inventory purchase order for Waterlase MD systems and/or Ezlase laser
systems (in any amounts of either or both as Distributor may desire) sufficient
to make up the shortfall.
5. Addition of New Section 2.8 to the Agreement. The Agreement is hereby amended
to include a new Section 2.8, reading as follows:
 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

3



--------------------------------------------------------------------------------



 



     2.8 Financial Services. The parties agree that the Company shall use the
Henry Schein Financial Services division of Distributor (“HSFS”) as its
exclusive financial services firm with respect to the financing of Biolase laser
equipment and HSFS shall offer the Company competitive and attractive financing
options. Notwithstanding the Company’s good faith efforts to use HSFS, in the
event that a customer of the Company refuses to use HSFS with respect to the
financing of Biolase laser equipment, the Company may procure alternative
financing.
6. Addition of New Section 5.8(A) to the Agreement. The Agreement is hereby
amended to include a new Section 5.8(A), reading as follows:
     5.8(A) Training Costs. Effective **** through ****, Distributor will
reimburse the Company $**** per Waterlase MD System for Level 1 Services
performed by Company engineers. There will be no such reimbursement for Ezlase
Products. During that time, the Company will train Distributor Equipment Service
Technicians (“ESTs”) to perform such services and the ESTs shall be responsible
for such services following **** (or sooner, if possible, but at a minimum in
the markets where the ESTs are trained and performing such Level 1
installations). Costs for training ESTs will be shared by the parties, with
Distributor paying for transportation and the Company paying for hotels, meals,
entertainment and other related costs.
7. Addition of New Section 5.13(A) to the Agreement. The Agreement is hereby
amended to include a new Section 5.13(A) reading as follows:
     5.13(A) Trade Shows and Specialty Meetings. For the term of the Agreement,
Distributor shall feature Biolase products in its national, regional and local
trade show booths at no charge. In addition, Distributor shall feature Biolase
products at specialty meetings, provided that the Company reimburses Distributor
for all maintenance costs associated therewith.
8. Addition of New Section 5.21 to the Agreement. The Agreement is hereby
amended to include a new Section 5.21, reading as follows:
     5.21 Service Contracts. Distributor shall have the right to retain a **** %
margin on service contracts sold in connection with the sale of Products.
9. Amendment to Section 8.2 of the Agreement. Section 8.2 of the Agreement is
hereby amended to (a) delete the following language commencing on the twelfth
line of such Section: “shall have failed to satisfy the Minimum Purchase
Requirements as set forth on Exhibit A hereto in any given Period” and
(b) replace such deleted language with the following language: “shall have
failed to satisfy the **** Minimum **** Targets set forth on Exhibit A hereto
and any **** Minimum **** Targets for **** periods during the period commencing
**** and ending ****.”
10. Amendment to Exhibit A to the Agreement. The following provision shall be
added to the first page of Exhibit A to the Agreement, prior to the section
entitled “Minimum Purchase Requirements for Systems”:
 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

4



--------------------------------------------------------------------------------



 



**** Minimum **** Targets
     During the ****, Distributor will have the following **** purchase targets
with respect to Waterlase MD systems, which shall be priced at $**** per unit,
and Ezlase laser systems, which shall be priced at $**** per unit through ****
and thereafter at $**** per unit through **** (the "**** Minimum **** Targets”).
The parties agree that the purchase amounts and quantity of units listed below
with respect to Waterlase MD systems and Ezlase laser systems are suggested
amounts only and that only the “Total **** Minimum **** Targets” for each ****
shall control:

                              Price of Waterlase   Price of Ezlase   Total
****Minimum ****   Systems (#)   Systems (#)   ****Targets
First (****)
  $ **** (**** )   $ ***** (**** )   $ * ***
Second (****)
  $ **** (**** )   $ **** (**** )   $ * ***
Third (****)
  $ **** (**** )   $ **** (**** )   $ * ***
Fourth (****)
  $ **** (**** )   $ **** (**** )   $ * ***

 

*   Assumes **** units priced at $**** (**** through ****) and **** units priced
at $**** (following ****).

     The above **** Minimum **** Targets may be satisfied by purchasing any
combination of Waterlase MD systems and Ezlase laser systems at the prices per
unit set forth herein.
     For each Waterlase MD system over **** units that Distributor sells in
****, it shall receive a rebate of $****. For each Ezlase laser system over ****
units that Distributor sells in ****, it shall receive a rebate of $****. The
foregoing rebate provision shall supersede and replace the terms of any other
rebates in the Agreement applicable to the Waterlase MD systems and Ezlase laser
systems for the ****.
11. Conflicts. To the extent any provision of this Amendment conflicts with the
terms of the Agreement (including but not limited to the Addendum), the
provisions of this Amendment shall govern.
12. References. All references in the Agreement to the “Second Review Period”
are hereby amended to refer to the “Review Period”.
13. Except as amended by this Amendment, the Agreement remains in full force and
effect.
14. This Amendment shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, without reference to
conflict of laws principles.
15. This Amendment may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Amendment and all of which, when
taken together, will be deemed to constitute one and the same agreement.
[Signature Page Follows]
 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.

                              COMPANY:       DISTRIBUTOR:    
 
                            BIOLASE Technology, Inc.       Henry Schein, Inc.  
 
 
                            By:     /s/ Jake St. Philip       By:     /s/
Timothy J. Sullivan    
 
 
 
         
 
   
 
  Name:     Jake St. Philip           Name:     Timothy J. Sullivan    
 
  Title:     CEO           Title:     President — HSD    
 
  Date:     2/29/08           Date:     3/3/08    

 

****   Certain confidential information contained in this document, marked with
four asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

6